
	
		II
		110th CONGRESS
		1st Session
		S. 812
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2007
			Mr. Hatch (for himself,
			 Mrs. Feinstein, Mr. Specter, Mr.
			 Kennedy, and Mr. Harkin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit human cloning and protect stem
		  cell research.
	
	
		1.Short titleThis Act may be cited as the
			 Human Cloning Ban and Stem Cell
			 Research Protection Act of 2007.
		2.PurposesIt is the purpose of this Act to prohibit
			 human cloning and to protect important areas of medical research, including
			 stem cell research.
		IProhibition on human cloning
			101.Prohibition on human
			 cloning
				(a)In
			 generalTitle 18, United
			 States Code, is amended by inserting after chapter 15, the following:
					
						16Prohibition on
				human cloning
							
								301. Prohibition on human
				  cloning.
							
							301.Prohibition on human
				cloning
								(a)DefinitionsIn this section:
									(1)Human
				cloningThe term human
				cloning means implanting or attempting to implant the product of nuclear
				transplantation into a uterus or the functional equivalent of a uterus.
									(2)Human somatic
				cellThe term human
				somatic cell means any human cell other than a haploid germ cell.
									(3)Nuclear
				transplantationThe term
				nuclear transplantation means transferring the nucleus of a human
				somatic cell into an oocyte from which the nucleus or all chromosomes have been
				or will be removed or rendered inert.
									(4)NucleusThe term nucleus means the
				cell structure that houses the chromosomes.
									(5)OocyteThe term oocyte means the
				female germ cell, the egg.
									(6)Unfertilized
				blastocystThe term
				unfertilized blastocyst means an intact cellular structure that is
				the product of nuclear transplantation. Such term shall not include stem cells,
				other cells, cellular structures, or biological products derived from an intact
				cellular structure that is the product of nuclear transplantation.
									(b)Prohibitions on
				human cloningIt shall be
				unlawful for any person or other legal entity, public or private—
									(1)to conduct or attempt to conduct human
				cloning;
									(2)to ship the product of nuclear
				transplantation in interstate or foreign commerce for the purpose of human
				cloning in the United States or elsewhere; or
									(3)to export to a foreign country an
				unfertilized blastocyst if such country does not prohibit human cloning.
									(c)Protection of
				researchNothing in this
				section shall be construed to restrict practices not expressly prohibited in
				this section.
								(d)Penalties
									(1)Criminal
				penaltiesWhoever
				intentionally violates paragraph (1), (2), or (3) of subsection (b) shall be
				fined under this title and imprisoned not more than 10 years.
									(2)Civil
				penaltiesWhoever
				intentionally violates paragraph (1), (2), or (3) of subsection (b) shall be
				subject to a civil penalty of $1,000,000 or three times the gross pecuniary
				gain resulting from the violation, whichever is greater.
									(3)ForfeitureAny property, real or personal, derived
				from or used to commit a violation or attempted violation of the provisions of
				subsection (b), or any property traceable to such property, shall be subject to
				forfeiture to the United States in accordance with the procedures set forth in
				chapter 46 of title 18, United States Code.
									(e)Right of
				actionNothing in this
				section shall be construed to give any individual or person a private right of
				action.
								.
				102.Oversight reports on
			 actions to enforce certain prohibitions
				(a)Report on
			 actions by Attorney General To enforce chapter
			 16 of title
			 18Not later than 1 year after the date of
			 enactment of this Act, the Comptroller General shall prepare and submit to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives a report that—
					(1)describes the actions taken by the Attorney
			 General to enforce the provisions of chapter 16 of title 18, United States Code
			 (as added by section 101);
					(2)describes the personnel and resources the
			 Attorney General has utilized to enforce the provisions of such chapter;
			 and
					(3)contain a list of any violations, if any,
			 of the provisions of such chapter 16.
					(b)Report on
			 actions of State attorneys general To enforce similar State laws
					(1)DefinitionIn this subsection and subsection (c), the
			 term similar State law relating to human cloning means a State or
			 local law that provides for the imposition of criminal penalties on individuals
			 who are determined to be conducting or attempting to conduct human cloning (as
			 defined in section 301 of title 18, United States Code (as added by section
			 101)).
					(2)ReportNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General shall prepare and submit to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives a report that—
						(A)describes any similar State law relating to
			 human cloning;
						(B)describes the actions taken by the State
			 attorneys general to enforce the provisions of any similar State law relating
			 to human cloning;
						(C)contains a list of violations, if any, of
			 the provisions of any similar State law relating to human cloning; and
						(D)contains a list of any individual who, or
			 organization that, has violated, or has been charged with violating, any
			 similar State law relating to human cloning.
						(c)Report on
			 coordination of enforcement actions among the Federal and State and local
			 governments with respect to human cloningNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General shall prepare and submit to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives a report that—
					(1)describes how the Attorney General
			 coordinates the enforcement of violations of chapter 16 of title 18, United
			 States Code (as added by section 101), with enforcement actions taken by State
			 or local government law enforcement officials with respect to similar State
			 laws relating to human cloning; and
					(2)describes the status and disposition
			 of—
						(A)Federal appellate litigation with respect
			 to such chapter 16 and State appellate litigation with respect to similar State
			 laws relating to human cloning; and
						(B)civil litigation, including actions to
			 appoint guardians, related to human cloning.
						(d)Report on
			 international laws relating to human cloningNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General shall prepare and submit to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives a report that—
					(1)describes the laws adopted by foreign
			 countries related to human cloning;
					(2)describes the actions taken by the chief
			 law enforcement officer in each foreign country that has enacted a law
			 described in paragraph (1) to enforce such law; and
					(3)describes the multilateral efforts of the
			 United Nations and elsewhere to ban human cloning.
					IIEthical requirements for nuclear
			 transplantation research
			201.Ethical requirements
			 for nuclear transplantation researchTitle IV of the
			 Public Health Service Act
			 (42 U.S.C.
			 281 et seq.) is amended by adding at the end the
			 following:
				
					JEthical
				requirements for nuclear transplantation research
						499A.Ethical
				requirements for nuclear transplantation research, including informed consent,
				institutional review board review, and protection for safety and
				privacy
							(a)Definitions
								(1)In
				generalThe definitions
				contained in section 301(a) of title 18, United States Code, shall apply for
				purposes of this section.
								(2)Other
				definitionsIn this
				section:
									(A)DonatingThe term donating means giving
				without receiving valuable consideration.
									(B)FertilizationThe term fertilization means
				the fusion of an oocyte containing a haploid nucleus with a male gamete (sperm
				cell).
									(C)Valuable
				considerationThe term
				valuable consideration does not include reasonable
				payments—
										(i)associated with the transportation,
				processing, preservation, or storage of a human oocyte or of the product of
				nuclear transplantation research; or
										(ii)to compensate a donor of one or more human
				oocytes for the time or inconvenience associated with such donation.
										(b)Applicability
				of Federal ethical standards to nuclear transplantation researchResearch involving nuclear transplantation
				shall be conducted in accordance with subpart A of part 46 of title 45, or
				parts 50 and 56 of title 21, Code of Federal Regulations (as in effect on the
				date of enactment of the Human Cloning Ban and Stem Cell Research Protection
				Act of 2007), as applicable.
							(c)Prohibition on
				conducting nuclear transplantation on fertilized eggsA somatic cell nucleus shall not be
				transplanted into a human oocyte that has undergone or will undergo
				fertilization.
							(d)Fourteen-Day
				ruleAn unfertilized
				blastocyst shall not be maintained after more than 14 days from its first cell
				division, not counting any time during which it is stored at temperatures less
				than zero degrees centigrade.
							(e)Voluntary
				donation of oocytes
								(1)Informed
				consentIn accordance with
				subsection (b), an oocyte may not be used in nuclear transplantation research
				unless such oocyte shall have been donated voluntarily by and with the informed
				consent of the woman donating the oocyte.
								(2)Prohibition on
				purchase or saleNo human
				oocyte or unfertilized blastocyst may be acquired, received, or otherwise
				transferred for valuable consideration if the transfer affects interstate
				commerce.
								(f)Separation of
				in vitro fertilization laboratories from locations at which nuclear
				transplantation is conductedNuclear transplantation may not be
				conducted in a laboratory in which human oocytes are subject to assisted
				reproductive technology treatments or procedures.
							(g)Civil
				penaltiesWhoever
				intentionally violates any provision of subsections (b) through (f) shall be
				subject to a civil penalty in an amount that is appropriate for the violation
				involved, but not more than
				$250,000.
							.
			
